MODIFY and AFFIRM; and Opinion filed February 26, 2014.




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00877-CR

                            LASHANDA WILLIAMS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-59807-M

                              MEMORANDUM OPINION
                          Before Justices Bridges, O’Neill, and Brown
                                  Opinion by Justice O’Neill

       LaShanda Williams appeals from the adjudication of her guilt for possession of cocaine

in an amount less than one gram. See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b)

(Wet 2010). The trial court assessed punishment at two years’ confinement in state jail, probated

for five years. In three issues, appellant contends the judgment should be modified to correct

several errors. We modify the judgment adjudicating guilt and affirm as modified.

       Appellant contends the judgment adjudicating guilt should be modified to show there was

no plea agreement, the trial court found the allegations in the amended motion to adjudicate true,

and the trial court suspended the sentence and placed appellant on regular community

supervision. The State responds that the judgment should be modified in the ways appellant has

requested.
          The record shows the case proceeded on the State’s amended motion to adjudicate guilt

and appellant entered an open plea of true to the allegations in the amended motion. The trial

court adjudicated appellant guilty, and assessed punishment at two years’ imprisonment,

probated for five years. The judgment adjudicating guilt incorrectly recites terms of a plea

bargain. The judgment also incorrectly states that appellant violated the terms and conditions of

community supervision as set out in the original motion to adjudicate. Moreover, the judgment

incorrect states the trial court ordered the sentence to be executed. We sustain appellant’s three

issues.

          We modify the trial court’s judgment adjudicating guilt to show (1) appellant entered an

open plea of true; (2) appellant violated the terms and conditions as set out in the State’s

amended motion to adjudicate; and (3) the sentence was suspended and appellant placed on five

years’ community supervision. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–

28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.─Dallas 1991,

pet. ref’d). We also modify the judgment adjudicating guilt to reflect appellant’s true name is

LaShanda Williams. 1 See id.

          As modified, we affirm the trial court’s judgment.




                                                                   /Michael J. O'Neill/
                                                                   MICHAEL J. O'NEILL
                                                                   JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130877F.U05



1
 Appellant’s name on the indictment and the written judgment adjudicating guilt was incorrectly spelled as LaShandra Williams
and LaShondra Williams, respectively.

                                                             -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


LASHANDA WILLIAMS, Appellant                         Appeal from the 194th Judicial District
                                                     Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-00877-CR        V.                         F10-59807-M).
                                                     Opinion delivered by Justice O’Neill,
THE STATE OF TEXAS, Appellee                         Justices Bridges and Brown participating.


    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       Appellant’s name is modified to show “LaShanda Williams”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “(5) While on community supervision” is modified to show “(5)
While on community supervision, Defendant violated the terms and conditions of community
supervision as set out in the State’s amended Motion to Adjudicate Guilt.”

       The section entitled “Executive/Suspension of Sentence” is modified to show “The Court
orders Defendant’s sentence of confinement suspended.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.

       Judgment entered February 26, 2014.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE



                                              -3-